Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 depend from claim 34 itself. It is unclear if the claim depend from claim 32 or other claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 11, 13-15, 17, 21-23, 25 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2016/0028161, hereby referred as Kawaguchi) in view of Ryoo et al. (US 2019/0229398, hereby referred as Ryoo).
Regarding claim 1,
Kawaguchi discloses;
An apparatus comprising (the apparatus of figures 1 and 2): 
a dielectric substrate having a first area and a second area disposed around the first area, the dielectric substrate having a depth (dielectric substrate 2 with a first area in the middle and the second area around the middle area and element 2 has a thickness and depth);
a first radiator disposed on a surface of the dielectric substrate in the first area (first radiator 5 in the middle area of the substrate), the first radiator being configured to transmit and receive radio signals at an operational frequency (see paragraph [0041]); 
a first plurality of metamaterial structures disposed in a periodic pattern on the surface of the dielectric substrate in the second area and within a near field of the 
wherein a maximum width of each of the first plurality of metamaterial structures is less than half of a wavelength of the operational frequency (see paragraph [0048]), and wherein the surface comprises a first plane of the dielectric substrate (see figures 1 and 2, the upper surface of element 2).

Kawaguchi does not disclose;
A second plurality of metamaterial structures disposed on a second plane within the dielectric substrate, the second plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the first plurality of metamaterial structures, the second plane being separated from the first plane by a distance less than the depth; and a plurality of conducting vias, wherein each metamaterial structure of the first plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the second plurality of metamaterial structures with at least two conducting vias of the plurality of conducting vias to form a conductive loop structure.  

However, Ryoo teaches (figures 1 and 4);
A second plurality of metamaterial structures disposed on a second plane within the dielectric substrate, the second plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the first plurality of metamaterial structures, the second plane being separated from the first plane by a distance less 
a plurality of conducting vias, wherein each metamaterial structure of the first plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the second plurality of metamaterial structures with at least two conducting vias of the plurality of conducting vias to form a conductive loop structure (see figure 4, each of the metamaterial in the upper layer and under the upper layer connected by a via).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second plurality of metamaterial structures disposed on a second plane within the dielectric substrate, the second plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the first plurality of metamaterial structures, the second plane being separated from the first plane by a distance less than the depth; and a plurality of conducting vias, wherein each metamaterial structure of the first plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the second plurality of metamaterial structures with at least two conducting vias of the plurality of conducting vias to form a conductive loop structure, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 2,
Kawaguchi discloses;
Wherein the first plurality of metamaterial structures disposed in the second area of the dielectric substrate increases a dielectric constant of the second area as compared to the first area at the operational frequency (figure 1, plurality of the metamaterial 4 in the area around the middle section of the substrate 2 increases a dielectric constant of the second area of the substrate due to the presence of the metamaterial structures 4).

Kawaguchi does not disclose;
A second plurality of metamaterial structures.

However, Ryoo teaches (figures 1 and 4);
A second plurality of metamaterial structures (the plurality of metamaterial 130 under the first layer of the metamaterial with a distance between upper top layer and the layer of metamaterial under the upper one).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second plurality of metamaterial structures, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  


Regarding claim 4,
Kawaguchi discloses (figures 1-2);
Wherein the maximum width of each of the first plurality of metamaterial structures (metamaterial structures 4) is in a range between one-fifth and one-twentieth of the wavelength of the operational frequency (see paragraph [0048]).

Kawaguchi does not disclose;
A second plurality of metamaterial structures.

However, Ryoo teaches (figures 1 and 4);
A second plurality of metamaterial structures (the plurality of metamaterial 130 under the first layer of the metamaterial with a distance between upper top layer and the layer of metamaterial under the upper one).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second plurality of metamaterial structures, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 9,
Kawaguchi discloses (figures 1-2);
Wherein the first radiator is a metallic patch (first patch radiator 5).

Regarding claim 11,
Kawaguchi does not discloses;
Wherein the first and second pluralities of metamaterial structures form a concentric perimeter in the second area around the first radiator.

However, Ryoo teaches (figures 1 and 4);
Wherein the first and second pluralities of metamaterial structures form a concentric perimeter in the second area around the first radiator (both of the plurality of metamaterial 130 and the one under the first layer of the metamaterial).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second pluralities of metamaterial structures form a concentric perimeter in the second area around the first radiator, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 13,
Kawaguchi discloses (figures 1-2);
Wherein the operational frequency is within a range from 28 gigahertz to 300 gigahertz (paragraph [0041], the frequency range of a millimeter-wave radar).

Regarding claim 14,
Kawaguchi discloses;

a first radiator disposed in a first area on a printed circuit board (first radiator 5 in the middle area of the PCB 2) and configured to transmit and receive radio signals at an operational frequency (see paragraph [0041]); 
a first plurality of metamaterial structures disposed in a periodic pattern in a second area on the printed circuit board, the second area being within a near field of the first radiator and surrounding the first area (plurality of metamaterial structures 4 in the area surrounding the middle area),
wherein a maximum width of each of the first plurality of metamaterial structures is less than half of a wavelength of the operational frequency (see paragraph [0048]).


Kawaguchi does not disclose;
A second plurality of metamaterial structures disposed in the second area under the plurality of metamaterial structures, wherein one or more metamaterial structures of the first plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the second plurality of metamaterial structures with two or more conducting vias.  

However, Ryoo teaches (figures 1 and 4);
A second plurality of metamaterial structures disposed in the second area under the plurality of metamaterial structures (the plurality of metamaterial 130 under the first layer of the metamaterial with a distance between upper top layer and the layer of 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second plurality of metamaterial structures disposed in the second area under the plurality of metamaterial structures, wherein one or more metamaterial structures of the first plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the second plurality of metamaterial structures with two or more conducting vias, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 15,
Kawaguchi discloses;
Wherein the first plurality of metamaterial structures disposed in the second area on the printed circuit board increases a dielectric constant of the second area of the printed circuit board at the operational frequency (figure 1, plurality of the metamaterial 4 in the area around the middle section of the PCB 2 increases a dielectric constant of the second area of the PCB due to the presence of the metamaterial structures 4).


A second plurality of metamaterial structures.

However, Ryoo teaches (figures 1 and 4);
A second plurality of metamaterial structures (the plurality of metamaterial 130 under the first layer of the metamaterial with a distance between upper top layer and the layer of metamaterial under the upper one).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second plurality of metamaterial structures, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 17,
Kawaguchi discloses;
Wherein the maximum width of each of the first plurality of metamaterial structures (metamaterial structures 4) is in a range between one-fifth and one-twentieth of the wavelength of the operational frequency (see paragraph [0048]).

Kawaguchi does not disclose;
A second plurality of metamaterial structures.

However, Ryoo teaches (figures 1 and 4);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second plurality of metamaterial structures, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 21,
Kawaguchi discloses (figures 1-2);
Wherein the first radiator is a metallic patch (first patch radiator 5).

Regarding claim 22,
Kawaguchi does not disclose;
Wherein each of the first plurality of metamaterial structures forms a portion of a conductive loop structure.  

However, Ryoo teaches (figures 1 and 4);
Wherein each of the first plurality of metamaterial structures forms a portion of a conductive loop structure (see the plurality of metamaterial structures 130 for the top layers which form a loop). 



Regarding claim 23,
Kawaguchi does not disclose;
Wherein the first plurality of metamaterial structures forms a concentric perimeter around the first radiator. 

However, Ryoo teaches (figures 1 and 4);
Wherein the first plurality of metamaterial structures forms a concentric perimeter around the first radiator (see the plurality of metamaterial structures 130 for around radiator 110a). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first plurality of metamaterial structures forms a concentric perimeter around the first radiator, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  


Regarding claim 25,

Wherein the operational frequency is within a range from 28 gigahertz to 300 gigahertz (paragraph [0041], the frequency range of a millimeter-wave radar).

Regarding claim 31,
Kawaguchi does not disclose;
Wherein the first and second pluralities of metamaterial structures are arranged in a symmetric orientation relative to the first radiator.  

However, Ryoo teaches (figures 1 and 4);
Wherein the first and second pluralities of metamaterial structures are arranged in a symmetric orientation relative to the first radiator (the plurality of metamaterial 130 in the upper layer and under the upper layer of the metamaterial and radiator 110a).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second pluralities of metamaterial structures are arranged in a symmetric orientation relative to the first radiator, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

 Regarding claim 32,
Kawaguchi does not disclose;


However, Ryoo teaches (figures 1 and 4);
A third plurality of metamaterial structures disposed on a third plane within the dielectric substrate, the third plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the second plurality of metamaterial structures, the third plane being separated from the first plane by a distance less than the depth (see the third layer of metamaterial structures 130 and the distance between the other metamaterial layer structures). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a third plurality of metamaterial structures disposed on a third plane within the dielectric substrate, the third plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the second plurality of metamaterial structures, the third plane being separated from the first plane by a distance less than the depth, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 33,
Kawaguchi does not disclose;
A fourth plurality of metamaterial structures disposed on a fourth plane within the dielectric substrate, the fourth plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the third plurality of metamaterial structures; and a second plurality of conducting vias, wherein each metamaterial structure of the third plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the fourth plurality of metamaterial structures with at least two conducting vias of the second plurality of conducting vias to form a conductive loop structure.  

However, Ryoo teaches (figures 1 and 4);
A fourth plurality of metamaterial structures disposed on a fourth plane within the dielectric substrate, the fourth plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the third plurality of metamaterial structures (see the fourth layer of metamaterial structures 130 and the distance between the other metamaterial layer structures “third and second and upper first layer metamaterial); and 
a second plurality of conducting vias, wherein each metamaterial structure of the third plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the fourth plurality of metamaterial structures with at least two conducting vias of the second plurality of conducting vias to form a conductive loop structure (see figure 4, each of the metamaterials 130 connected by a via together).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a fourth plurality of metamaterial structures disposed on a fourth plane within the dielectric substrate, the fourth plurality of metamaterial structures being disposed in the second area of the dielectric substrate under the third plurality of metamaterial structures; and a second plurality of conducting vias, wherein each metamaterial structure of the third plurality of metamaterial structures is electrically coupled to a respective metamaterial structure of the fourth plurality of metamaterial structures with at least two conducting vias of the second plurality of conducting vias to form a conductive loop structure, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 34,
As best understood, Kawaguchi does not disclose;
Wherein none of the first and second pluralities of metamaterial structures are electrically connected to any of the third and fourth pluralities of metamaterial structures.  

However, Ryoo teaches (figures 1 and 4);
Wherein none of the first and second pluralities of metamaterial structures are electrically connected to any of the third and fourth pluralities of metamaterial structures (see the plurality of four metamaterial structure layers 130).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein none of the first and second pluralities of metamaterial structures are electrically connected to any of the third and fourth pluralities of metamaterial structures, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 35,
Kawaguchi does not disclose;
Wherein each of the first plurality of metamaterial structures is configured as a metallic strip having first and second ends, the first end of each metallic strip connected to a first conducting via of the plurality of conducting vias and the second end of each metallic strip connected to a second conducting via of the plurality of conducting vias.

However, Ryoo teaches (figures 1 and 4);
Wherein each of the first plurality of metamaterial structures is configured as a metallic strip having first and second ends, the first end of each metallic strip connected to a first conducting via of the plurality of conducting vias and the second end of each metallic strip connected to a second conducting via of the plurality of conducting vias (see the plurality of metamaterial structures 130 and the distance between the other metamaterial layer structures and the vias).  

configured as a metallic strip having first and second ends, the first end of each metallic strip connected to a first conducting via of the plurality of conducting vias and the second end of each metallic strip connected to a second conducting via of the plurality of conducting vias, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 36,
Kawaguchi does not disclose;
A third plurality of metamaterial structures disposed on the surface in the second area, each of the third plurality of metamaterial structures being square-loop shaped.  

However, Ryoo teaches (figures 1 and 4);
A third plurality of metamaterial structures disposed on the surface in the second area, each of the third plurality of metamaterial structures being square-loop shaped (see the plurality of four metamaterial structure layers 130).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a third plurality of metamaterial structures disposed on the surface in the second area, each of the third plurality of metamaterial structures being square-loop shaped, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  


Regarding claim 37,
Kawaguchi does not disclose;
Wherein each of the third plurality of metamaterial structures is electrically coupled to a corresponding metamaterial structure disposed on the second plane by two or more conducting vias.  

However, Ryoo teaches (figures 1 and 4);
Wherein each of the third plurality of metamaterial structures is electrically coupled to a corresponding metamaterial structure disposed on the second plane by two or more conducting vias (see the plurality of four metamaterial structure layers 130 and the plurality of vias).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the third plurality of metamaterial structures is electrically coupled to a corresponding metamaterial structure disposed on the second plane by two or more conducting vias, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 38,
Kawaguchi does not disclose;


However, Ryoo teaches (figures 1 and 4);
Wherein the two or more conducting vias comprise four conducting vias (see the plurality of four metamaterial structure layers 130 and the plurality of vias).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the two or more conducting vias comprise four conducting vias, as taught by Ryoo, into Kawaguchi in order to provide an antenna with better performance and to decrease interference.  

Regarding claim 39,
Kawaguchi does not disclose;
Wherein none of the third plurality of metamaterial structures are electrically connecting to any other metallic structure.   

However, Ryoo teaches;
Wherein none of the third plurality of metamaterial structures are electrically connecting to any other metallic structure (figure 2C, any group of plurality of metamaterial structure 130 in one side not connected to the metamaterial in another side).   

.  

Claims 6-8 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2016/0028161, hereby referred as Kawaguchi) in view of Ryoo et al. (US 2019/0229398, hereby referred as Ryoo) as applied to claims 1 and 14 above, and further in view of Seo et al. (KR10-1367959, hereby referred as Seo).
Regarding claim 6,
Kawaguchi, as modified, does not disclose;
At least a second radiator disposed on the second plane within the dielectric substrate, the second radiator being disposed in the first area of the dielectric substrate under the first radiator.

However, Seo teaches (figures 8 and 9);
At least a second radiator disposed on the second plane within the dielectric substrate (in element 10a, the second radiator of parasitic patch under the main patch 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least a second radiator disposed on the second plane within the dielectric substrate, the second radiator being disposed in the first area of the dielectric substrate under the first radiator, as taught by Seo, into Kawaguchi as modified in order to provide an antenna which is smaller and improved of an isolation.

Regarding claim 7,
Kawaguchi discloses;
Wherein the first radiator is operably coupled to a feedline (figure 5, first radiator 25 coupled to the feed line. See paragraph [0060] or the first radiator is a driven patch antenna element).

Kawaguchi, as modified, does not disclose;
The second radiator is a parasitic element.

However, Seo teaches (figures 8 and 9);
The second radiator is a parasitic element (in element 10a, the second radiator of parasitic patch under the main patch antenna in figure 8).



Regarding claim 8,
Kawaguchi, as modified, does not disclose;
At least a second radiator disposed in a third area on the surface of the dielectric substrate, wherein at least a portion of the first plurality of metamaterial structures are disposed in a fourth area surrounding the third area on the surface of the dielectric substrate.

However, Seo teaches (figures 8 and 9);
At least a second radiator disposed in a third area on the surface of the dielectric substrate (in element 10a, the second radiator of parasitic patch under the main patch antenna in figure 8), wherein at least a portion of the first plurality of metamaterial structures are disposed in a fourth area surrounding the third area on the surface of the dielectric substrate (see figure 9, there are four of groups of plurality of metamaterials which two of them under a first two plurality of metamaterials).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least a second radiator disposed in a third area on the surface of the dielectric substrate, wherein at least a portion of 

Regarding claim 18,
Kawaguchi, as modified, does not disclose;
At least a second radiator disposed in the first area and under the first radiator.

However, Seo teaches (figures 8 and 9);
At least a second radiator disposed in the first area (in element 10a, the second radiator of parasitic patch under the main patch antenna in figure 8) and under the first radiator (see figure 8).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least a second radiator disposed in the first area and under the first radiator, as taught by Seo, into Kawaguchi as modified in order to provide an antenna which is smaller and improved of an isolation.

Regarding claim 19,
Kawaguchi discloses;



Kawaguchi, as modified, does not disclose;
The second radiator is a parasitic element.

However, Seo teaches (figures 8 and 9);
The second radiator is a parasitic element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second radiator is a parasitic element, as taught by Seo, into Kawaguchi as modified in order to provide an antenna apparatus with a better gain and characteristics.

Regarding claim 20,
Kawaguchi, as modified, does not disclose;
At least a second radiator disposed in a third area on the printed circuit board, wherein at least a portion of the plurality of metamaterial structures are disposed in a fourth area on the printed circuit board encircling the third area, at least a portion of the second area and at least a portion of the fourth area being between the first area and the third area, wherein the first radiator, second radiator, and first plurality of metamaterial structures are disposed on a same plane of the printed circuit board.  

However, Seo teaches (figures 8 and 9);
At least a second radiator disposed in a third area on the printed circuit board (in element 10a, the second radiator of parasitic patch under the main patch antenna in figure 8), wherein at least a portion of the plurality of metamaterial structures are disposed in a fourth area on the printed circuit board encircling the third area, at least a portion of the second area and at least a portion of the fourth area being between the first area and the third area (see figure 9, there are four of groups of plurality of metamaterials which two of them under a first two plurality of metamaterials), 
wherein the first radiator, second radiator, and first plurality of metamaterial structures are disposed on a same plane of the printed circuit board (see figures 8-9, radiators 10a and 10b and plurality of four metamaterial and PCB 200).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least a second radiator disposed in a third area on the printed circuit board, wherein at least a portion of the plurality of metamaterial structures are disposed in a fourth area on the printed circuit board encircling the third area, at least a portion of the second area and at least a portion of the fourth area being between the first area and the third area, wherein the first radiator, second radiator, and first plurality of metamaterial structures are disposed on a same plane of the printed circuit board, as taught by Seo, into Kawaguchi as modified in order to provide an antenna apparatus with a better gain and characteristics.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee Et al. US 2020/0388924 discloses a plurality of four concentric layer of metamaterial surrounding a radiator and a plurality of vias.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/           Primary Examiner, Art Unit 2845